201 F.2d 671
97 U.S.P.Q. 1
Laurie J. CARPENTER, Appellant,v.ROHM & HAAS CO., Inc.
No. 10816.
United States Court of Appeals Third Circuit.
Argued Jan. 8, 1953.Decided Jan. 12, 1953.Rehearing Denied Feb. 3, 1953.

L. J. Carpenter, pro se.
James R. Morford and Morton E. Evans, Wilmington, Del.  (Morford, Bennethum, Marvel & Cooch, Wilmington, Del., on the brief), for appellee.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The judgment of the district court will be affirmed for the reasons stated in the opinion of Judge Rodney, 109 F.Supp. 739.